Wilson, Judge:
This protest is against the collector’s assessment of duty on an importation invoiced as “100 bags Gum Arabic.” The merchandise in question was assessed with duty at the rate of one-half of 1 cent per pound under the provisions of paragraph 11, Tariff Act of 1930. It is claimed by the importer that the importation does not consist of gum arabic but, in fact, is gum ghatti or shiraz and should be admitted free of duty under the provisions of paragraph 1686 of the tariff act.
Paragraph 11, Tariff Act of 1930, provides as follows:
Amber and amberoid unmanufactured, not specially provided for, 50 cents per pound; synthetic gums and resins not specially provided for, 4 cents per pound and 30 per centum ad valorem; arabic or Senegal, one-half of 1 cent per pound.
Paragraph 1686, under which the plaintiff claims the imported merchandise is properly classifiable, reads as follows:
Gums and resins: Damar, kauri, copal, chicle, dragon’s blood, kadaya, san» darac, tragaeanth, tragasol, and other natural gums, natural gum resins, and natural resins, not specially provided for.
No witnesses were actually called in court, but it was stipulated between counsel that “if Mr. W. T. Koch, technical director of the plaintiff was called,” he would testify as follows:
* * * he sampled a composite sample made from a half-pound taken from each of the 10 bags of this lot on September 12, 1952 in a warehouse. The tests made were appearance — vermiform, rounded tears small in size, pale yellow to brown, with a dull surface.
Identification — USP method did not produce a white precipitate.
Other examination — Gum not entirely soluble in water — forms a very viscous solution.
Conclusion — Subject sample is not true Gum Arabic but is a species of Gum Ghatti, probably Gum Shiraz of Iran species. Comparison made with other samples of Gum Shiraz would indicate that subject sample is a type of Gum Shiraz.
*280Upon the conclusion of the above-quoted statement, both sides rested, and the case was submitted without briefs.
Not a great deal of help can be obtained from the record in determining the sources, nature, and uses of gum arabic or gum shiraz. This much information is available from the stipulated statement, however, and, in the absence of any other testimony, will be assumed to be true. The imported product analyzed by Mr. Koch had a vermiform appearance and was made up of rounded, small, tear-shaped particles, pale yellow to brown in color, with a dull surface. When analyzed by the United States pharmaceutical method, the samples did not produce a white ‘precipitate, and the imported gum was not entirely soluble in water and formed a “very viscous” solution.
According to Mr. Koch’s report (R. 2-3), these results led him to conclude that the specimens tested were not “true Gum Arabic,” but a species of gum ghatti, probably gum shiraz. Prom his comparison of the tested samples with known samples of gum shiraz, Mr. Koch concluded that the tests “would indicate that subject sample is a type of Gum Shiraz.”
A search of available authorities has led us to agree that the importation is not gum arabic.
Collier’s Encyclopedia (1953), volume 9, page 440, under the heading of “Gum Arabic” states:
* * * a product of several species of Acacia, grown throughout Africa, India, and Australia. A. Senegal is the source of the best gum arabic. The gum exudes from the trees, the process being assisted by making incisions in the bark. The best gum is white or colorless and translucent. Gum arabic is used in the manufacture of inks and confectionery, in textile painting, and in pharmacy.
The following is quoted from The Encyclopedia Americana, 1953 edition:
Gum Arabic, a gum of the Acacia arabica, which grows in India and Arabia. Gum arabic can be obtained also from other acacias. Gum arabic occurs in transparent white tears, which are often colored yellow or brown by impurities; it cracks on exposure to the air on the surface; it is brittle, and has a bland, mucilaginous taste. It dissolves in water, and the solution gives a precipitate of arabin on the addition of hydrochloric acid. Gum arabic contains about 70 per cent of arabin, * * * and 17 per cent of water; the rest consists of potash and lime, which are combined with the arabin. [Last italics added.]
The Merck Index, sixth edition (1952), under the heading “Gum Arabic” refers the reader to “Acacia.” Under the heading “Acacia,” occurs the following discussion:
Acacia. Gum Arabic. * * * According to the U. S. P., acacia is the dried gummy exudation from the stems and branches of Acacia Senegal, or other African species of acacia. * * * Acacia is insoluble in alcohol, but almost completely soluble in twice its weight of water.
Further discussing the same subject, The Merck Index continues as follows:
Use: As mucilage, excipient for tablets, size, emulsifier, thickener, also in candy, other foods; as colloidal stabilizer. Grades available: U. S. P., technical.
Med. Use: Emollient, demulcent, protective. Has been used i. v. in shock and in edema. * * *
Vet. Use: Demulcent, excipient for emulsion, mixtures, etc.
Another authority discusses the subject of “Gum Arabic or Acacia” as follows:
Gum Arabic or Acacia. Gum arabic or acacia, U. S. P. XIV, is also at times referred to as Sudan, Kordofan, African, Khartoum, Turkey, Sennaar, Geddaref, and mimosa gum. From remote antiquity Sudan gum has been an article of commerce. From the beginning of the Christian Era it reached Europe through Arabian ports; hence the designation “Gum arabic.” In the Middle Ages, *281Turkey being the ruling power in the eastern Mediterranean, the name “Turkey sorts” was applied to the article. It has been official in the compendia of most countries for many decades.
Acacia is obtained from acacia trees, which belong to the family Leguminosae. Some 400 Acacia species are widely distributed throughout Africa, in portions of Asia, Australia, and North and Central America. The gum occurs in the form of tears of varying size and color, and angular portions thereof known as fragments. Gradings are bold, large, medium, granular, pickings, and siftings, depending mostly on the size. “Sorts” refers to a random collection of all of them. [Encyclopedia of Chemical Technology, volume 7, pp. 331-332.]
The United States Pharmacopeia, fourteenth revision, at page 11, identifies “Gum Arabic” or “Acacia” as follows:
Indentification — To 10 cc. of a cold solution of Acacia (1 in 50) add 0.2 cc. of diluted lead subacetate T. S.: a floceulent, or curdy, white precipitate is immediately produced. [Italics added.]
From the foregoing authorities, it appears that gum arabic is also known as acacia, which is the source of this gum; that this type of gum is soluble in water and, when analyzed according to the method prescribed by the United States Pharmacopeia, may be identified by a “curdy, white precipitate.” It is used in the manufacture of inks and confectionery, in textile painting, and in pharmacy.
According to the analysis made by W. T. Koch, included in the record by stipulation, when he followed the method prescribed by “USP,” there was no white precipitate. Furthermore, the gum which Mr. Koch tested was not entirely soluble in water and formed “a very viscous solution.”
While there is some similarity in form between gum arabio or acacia, as described by the quoted authorities, gum ghatti and gum' shiraz, yet all the facts considered together indicate that the importation did not consist of gum arabic.
While the discussions relating to ghatti gum and gum shiraz are more limited than those relating to acacia, yet there is sufficient information obtainable to indicate a marked difference between these products and gum arabic. The Encyclopedia of Chemical Technology, volume 7, previously quoted, gives the following information on “Ghatti Gum”:
Ghatti Gum. This unofficial gum is known also as ghati gum and Indian gum arabic, and was the “Gummi indicum” of the British Pharmacopoeia 1914. The trees from which the gum is obtained belong to four or five species of the genus Anogeissus, family Combretaceae, and are widely distributed in India and Ceylon, where the bark is also used for tanning. The gum is gathered casually and is transported to Bombay by land travel through the mountain ghats (or passes); hence the name “gum ghati.”
Ghatti is found on the market in about three normal grades, depending upon color, solubility, and viscosity characteristics. Physically, it may be distinguished from gum arabic by its dull surface, vitreous fracture, and frequent presence of vermiform tears.
Gum shiraz, another exudate, is sometimes confused with ghatti but, unlike the latter, is insoluble in water. It is used in the textile industry and comes principally from Iran. It swells in water, similarly to karaya, but to a lesser degree.
The production of gum ghatti may reach 1000 long tons annually, but owing, in part at least, to export restrictions, probably not more than 25% of the better qualities is available to the United States and Great Britain.
Several papers have been published on the chemistry of gum ghatti. It was found to be 90% soluble in water, the soluble portion consisting of a calcium salt of a polysaccharide acid, ghattic acid. Free ghattic acid was isolated by precipitation from alcohol and contained 50% pentosan and at least 12% galactose or galacturonic acid.
The solution of ghatti, although more viscous and less adhesive than that of arabic, is used for much the same purposes. In India and some parts of the British Empire it has been permitted as a substitute for gum acacia.
*282The Merck Index, supra, contains the following discussion on “Ghatti Gum”:
Ghatti Gum. Gum Ghatti; Indian gum. The gummy exudate from stems of AnogeiSsus latifolia (Pam. Combretaceae), abundant in India and Ceylon, cf. C. L. Mantell, The Water-Soluble Gums (New York 1947). May be distinguished from acacia by its dull surface, uniform vitreous fracture, and by the frequent presence of vermiform tears (Mantell).
Ghatti gum sold in the U. S. usually has been autoclaved in order to make all of the gum water-soluble. The U. S. Dispensatory (24th ed.) states that gum Ghatti suitable as clinical laboratory reagent “is entirely soluble in 5 parts of cold water.” Forms a very viscous mucilage, more viscous but less adhesive than acacia. Insoluble in 90% alcohol. * * *
Use: Ghatti gum can replace acacia in many cases. In pharmaceutical prepns. One part of Ghatti usually replaces two parts of acacia.
It appears, therefore, that while, in some instances, ghatti gum or gum shiraz may be substituted in use for gum arabic or acacia, yet there is a distinct difference in the source, characteristics, and identification of the said gums and also a difference in use in the United States.
We are of opinion and hold, on the basis of the record here presented, that the imported merchandise is not properly classifiable under paragraph 11 of the Tariff Act of 1930 as gum arabic but that it is properly classifiable under the provisions of paragraph 1686 of the said act for “natural gums * * * not specially provided for,” and, accordingly, free of duty as claimed.
The protest is sustained. Judgment will be entered accordingly.